DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, 10, 13, 15, 16 and 19 of U.S. Patent No. 11,212,679. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to a method comprising receiving by a device selection of information that identifies an intended recipient of a message.
Claim Analysis:
	Claims 1, 8 and 15 correspond to claims 1, 9 and 15 of USPN 11,212,679.
	Claims 2, 9 and 16 correspond to claims 2, 10 and 16 of USPN 11,212,679.
	Claims 3, 10 and 17 correspond to claim 3 of USPN 11,212,679.
	Claims 4, 11 and 8 correspond to claims 4, 10 and 16 of USPN 11,212,679.
	Claims 5 and 12 correspond to claim 7, 13 and 19 of USPN 11,212,679.
	Claim 6 corresponds to claims 1, 9 and 15 of USPN 11,212,679.
	Claim 13 corresponds to claim 8, 14 and 20 of USPN 11,212,679.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 6-9, 14-16, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Olincy et al. (Olincy), U.S. Patent Pub. No. 2014/0057610.
Regarding claims 1, 8 and 15, Olincy discloses a method comprising receiving, by a first computing device, selection of information that identifies an intended recipient of a message (the intended recipient is inherently identified as the person who sent the incoming text) (0028), presenting, by the first computing device, a plurality of message options for the message (a touchscreen presents several predetermined or prestored text messaged that can be dent (0029); receiving, by the first computing device, selection of a selected message of the plurality of message options (the user selects one of several predetermined or pre-stored text messages) (0030); and transmitting, by the first computing device, the information that identifies the intended recipient and the selected message to a second computing device (the selected predetermined message is sent out by the device to the intended recipient (0030).
Regarding claims 2, 9 and 16, Olincy discloses prior to receiving the selection of the information: receiving, by the first computing device, a request to send the message via the second computing device (0021); and presenting a user interface on the first computing device for preparing the message (0029).
Regarding claim 6, Olincy discloses the method of claim 1, wherein the selected message comprises a text message (0021, 0029).
Regarding claims 7, 14 and 19, Olincy discloses wherein the second computing device comprises a media player (the device can play audio messages) (0030).
Regarding claim 20, Olincy discloses the non-transitory computer-readable storage medium of claim 15 wherein the operations further comprise receiving confirmation (acknowledgement) from the second computing device that the selected message was sent by the second computing device (0194).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3-5, 10-13, 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olincy and well-known prior art.
Regarding claims 3, 10 and 17, Olincy discloses the method of claims 2, 9 and 16 as described above. Olincy further discloses wherein a user interface is provided to select a recipient (the selection is in response to selecting a text to reply to the caller) (0021, 0029). Olincy, however, fails to disclose wherein the user interface provides a set of recipients for the selection.
The examiner contends, however, that at the time of invention, it would have been obvious to a person of ordinary skill in the art to modify Olincy with a user interface that provides a set of recipients in the event the user wants to reply to multiple callers. Such a modification is well-known and would have been a design preference and further requires only routine skill to implement.
Regarding claims 4, 11 and 18, Olincy discloses wherein the information that identifies the intended recipient and the selected message are transmitted to the second computing device (0033). Olincy, however, fails to disclose the message is transmitted in accordance with a determination that the first computing device is connected to the second computing device.
The examiner contends, however, that at the time of invention, it would have been obvious to a person of ordinary skill in the art to modify Olincy with such a feature for the purpose of responding only when the other device is connected to help preserve system resources. 
Regarding claims 5 and 12, Olincy as modified discloses the method of claim 4 as described above. Although Olincy fails  to disclose wherein the connection between the first computing device and the second computing device is established in accordance with the first computing device being within a proximate range of the second computing device, such NFC connections are well-known in the art and the examiner takes official notice as such.
Regarding claim 13, Olincy discloses the first computing device of claim 11 as described above. Olincy, however, fails to disclose wherein the connection between the first computing device and the second computing device terminates when the first computing device ceases to be worn.
The examiner contends, however, that at the time of invention, such a modification would have been obvious to a person of ordinary skill in the art for the purpose of saving system resources when the device is no longer in use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646